Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 1 of 12 PageID #: 387




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 FALL LINE PATENTS, LLC,

        Plaintiff,

        v.                                     Case No. 6:18-cv-412-RWS

 MCDONALD’S CORPORATION and                    JURY TRIAL DEMANDED
 MCDONALD’S USA, LLC,

        Defendants.


             ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

       Defendants McDonald’s Corporation and McDonald’s USA, LLC (collectively,

“McDonald’s”) file this Answer, Affirmative Defenses, and Counterclaims to Plaintiff Fall

Line Patents, LLC’s (“Fall Line”) Complaint (Dkt. 1). McDonald’s denies the allegations

in the Complaint unless expressly admitted in the following paragraphs.

                                      THE PARTIES

       1.      McDonald’s is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 1 of the Complaint and, on that basis, denies

all such allegations.

       2.      Admitted.

       3.      Admitted.
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 2 of 12 PageID #: 388




                                 JURISDICTION AND VENUE

       4.     McDonald’s admits that the Complaint purports to set forth an action for

patent infringement. McDonald’s further admits that this Court has subject matter

jurisdiction over this action.

       5.     McDonald’s admits that venue is proper, though not necessarily

convenient, in this judicial district. McDonald’s otherwise denies the remaining

allegations in Paragraph 5 of the Complaint, including the allegation that McDonald’s

has committed acts of patent infringement.

       6.     McDonald’s admits that both franchisee and company-owned restaurants

operate in this District. McDonald’s otherwise denies the remaining allegations in

Paragraph 6 of the Complaint.

       7.     McDonald’s does not contest that this Court has personal jurisdiction over

it for purposes of this action. McDonald’s otherwise denies the remaining allegations in

Paragraph 7 of the Complaint, including the allegation that McDonald’s has committed,

or is committing, acts of patent infringement.

                                    THE TECHNOLOGY

       8.     McDonald’s admits that the ’748 Patent is titled “System and Method for

Data Management.” McDonald’s is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 8 of the Complaint and,

on that basis, denies all such allegations.

                               COUNT I
       [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,454,748

       9.     Denied.


ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                    2 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 3 of 12 PageID #: 389




       10.    McDonald’s is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 10 of the Complaint and, on that basis,

denies all such allegations.

       11.    Denied.

       12.    Denied.

       13.    Denied.

       14.    Denied.

       15.    Denied.

       16.    Denied.

       17.    Denied.

       18.    Denied.

       19.    Denied.

       20.    Denied.

       21.    Denied.

       22.    Denied.

       23.    Denied.

                    ADDITIONAL ALLEGATIONS REGARDING
                      [ALLEGED] DIRECT INFRINGEMENT

       24.    Denied.

                    ADDITIONAL ALLEGATIONS REGARDING
                     [ALLEGED] INDIRECT INFRINGEMENT

       25.    Denied.

       26.    Denied.



ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                  3 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 4 of 12 PageID #: 390




       27.    McDonald’s admits it received a copy of Fall Line’s Complaint referencing

the ’748 Patent shortly after the filing of Fall Line’s Complaint. McDonald’s denies the

remaining allegations in Paragraph 27 of the Complaint.

       28.    Denied.

       29.    Denied.

       30.    Denied.

       31.    Denied.

   ADDITIONAL ALLEGATIONS REGARDING [ALLEGED] PATENTABILITY

       32.    Denied.

       33.    McDonald’s is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 33 of the Complaint and, on that basis,

denies all such allegations.

       34.    McDonald’s is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 34 of the Complaint and, on that basis,

denies all such allegations.

       35.    McDonald’s is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 35 of the Complaint and, on that basis,

denies all such allegations.

       36.    Denied.

       37.    Denied.

       38.    Denied.




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                  4 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 5 of 12 PageID #: 391




                            [PLAINTIFF’S] JURY DEMAND

       Fall Line’s demand for a jury trial does not require a response from McDonald’s.

                         [PLAINTIFF’S] PRAYER FOR RELIEF

       McDonald’s denies that Fall Line is entitled to any relief from McDonald’s and

denies all allegations contained in Paragraphs a–f of Fall Line’s Prayer for Relief.




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                        5 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 6 of 12 PageID #: 392




                              AFFIRMATIVE DEFENSES

        McDonald’s affirmative defenses are listed below. McDonald’s reserves the right

to amend its Answer to add additional affirmative defenses, including allegations of

inequitable conduct, consistent with the facts discovered in this case.

                           FIRST AFFIRMATIVE DEFENSE

        39.   McDonald’s has not infringed and does not infringe, under any theory of

infringement, including directly (whether individually or jointly) or indirectly (whether

contributorily or by inducement), any valid, enforceable claim of the Patent-in-Suit.

                         SECOND AFFIRMATIVE DEFENSE

        40.   Each asserted claim of the Patent-in-Suit is invalid for failure to comply

with one or more requirements of the United States Code, Title 35, including without

limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws

pertaining thereto.

                           THIRD AFFIRMATIVE DEFENSE

        41.   To the extent Fall Line and/or any predecessors in interest to the Patent-in-

Suit failed to properly mark any of their relevant products or materials as required by 35

U.S.C. § 287, or otherwise give proper notice that McDonald’s actions allegedly infringe

the Patent-in-Suit, McDonald’s is not liable to Fall Line for the acts alleged to have been

performed before it received actual notice that it was allegedly infringing the Patent-in-

Suit.




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                     6 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 7 of 12 PageID #: 393




                          FOURTH AFFIRMATIVE DEFENSE

         42.   To the extent Fall Line asserts that McDonald’s indirectly infringes, either

by contributory infringement or inducement of infringement, McDonald’s is not liable to

Fall Line for the acts alleged to have been performed before McDonald’s knew that its

actions would cause indirect infringement.

                            FIFTH AFFIRMATIVE DEFENSE

         43.   Fall Line’s attempted enforcement of the Patent-in-Suit against McDonald’s

is barred by one or more of the equitable doctrines of laches, estoppel, acquiescence,

waiver, and unclean hands.

                            SIXTH AFFIRMATIVE DEFENSE

         44.   The claims of the Patent-in-Suit are not entitled to a scope sufficient to

encompass any system employed or process practiced by McDonald’s.

                          SEVENTH AFFIRMATIVE DEFENSE

         45.   Fall Line’s claims for damages are statutorily limited or barred by 35 U.S.C.

§ 286.

                           EIGHTH AFFIRMATIVE DEFENSE

         46.   Fall Line’s Complaint fails to state a claim upon which relief can be granted

because the Patent-in-Suit does not claim patentable subject matter under 35 U.S.C. § 101.

                           NINTH AFFIRMATIVE DEFENSE

         47.   To the extent Fall Line contends that it alleges a claim for indirect

infringement (whether by inducement or contributorily), Fall Line has failed to state a

claim upon which relief can be granted.




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                      7 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 8 of 12 PageID #: 394




                          MCDONALD’S COUNTERCLAIMS

       For its counterclaims against Fall Line, McDonald’s alleges as follows:

                                           PARTIES

       48.    Counterclaim Plaintiff McDonald’s Corporation is a Delaware corporation

having a principal place of business at 110 North Carpenter Street, Chicago, IL 60607.

       49.    Counterclaim     Plaintiff   McDonald’s    USA,    LLC    (collectively,     with

McDonald’s Corporation, “McDonald’s”) is a Delaware corporation having a principal

place of business at 110 North Carpenter Street, Chicago, IL 60607.

       50.    Upon information and belief based solely on Paragraph 1 of the Complaint,

Counterclaim Defendant Fall Line Patents, LLC (“Fall Line”) is an Oklahoma limited

liability company having a principal place of business at 2121 South Yorktown, #1103,

Tulsa, Oklahoma, 74114.

                                     JURISDICTION

       51.    McDonald’s incorporates Paragraphs 1–50 herein by reference.

       52.    These counterclaims arise under the patent laws of the United States,

Title 35, United States Code. The jurisdiction of this Court is proper under at least

35 U.S.C. § 271 et seq., and 28 U.S.C. §§ 1331, 1338, 1367, 2201, and 2202.

       53.    Fall Line has consented to the personal jurisdiction of this Court at least by

commencing its action for patent infringement in this District, as set forth in its

Complaint.




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                          8 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 9 of 12 PageID #: 395




                                           VENUE

       54.     Based solely on Fall Line’s filing of this action, venue as to these

counterclaims is proper, though not necessarily convenient, in this judicial district under

at least 28 U.S.C. §§ 1391 and 1400.

                                COUNT I
                DECLARATION REGARDING NON-INFRINGEMENT

       55.     McDonald’s incorporates Paragraphs 48–54 herein by reference.

       56.     Based on Fall Line’s filing of this action and McDonald’s First Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to

whether McDonald’s has infringed any claims of the Patent-in-Suit.

       57.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

McDonald’s requests a declaration by the Court that McDonald’s has not infringed and

does not infringe any claim of the Patent-in-Suit under any theory, including directly

(whether individually or jointly) and indirectly (whether contributorily or by

inducement).

                                 COUNT II
                     DECLARATION REGARDING INVALIDITY

       58.     McDonald’s incorporates Paragraphs 48–57 herein by reference.

       59.     Based on Fall Line’s filing of this action and McDonald’s Second

Affirmative Defense, an actual controversy has arisen and now exists between the parties

as to the validity of the claims of the Patent-in-Suit.

       60.     For example, the claims of the Patent-in-Suit are invalid under at least

35 U.S.C. § 102 as having been anticipated by U.S. Patent No. 6,202,023 (“Hancock”) to



ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                     9 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 10 of 12 PageID #: 396




S. Lee Hancock, Peter H. Dana, and Scott D. Morrison. The Patent-in-Suit claims priority

via U.S. Patent App. No. 10/643,516, filed August 19, 2003, to U.S. Patent App. No.

60/404,491, filed on August 19, 2002. McDonald’s denies that the Patent-in-Suit is entitled

to such a priority date. Even if it were, however, Hancock has a priority date of August

22, 1996 and is therefore prior art under at least § 102(e). Based on Fall Line’s apparent

construction of the claims of the Patent-in-Suit (to which McDonald’s does not hereby

consent), Hancock discloses each and every element of the claims. For example, Hancock

describes “[a]n application program [that] is installed on the client computer system that

prompts the user to input information,” including by “prompt[ing] the user to select a

category of interest, a preference for specifying location information (i.e. via manual

input, or automatically through an attached ALI device), and other user preferences.”

Hancock at Abstract, 3:15–20. The invention disclosed in Hancock further describes

“automatically provid[ing] location information to” the application program. Id. at

28:14–16.

       61.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

McDonald’s requests a declaration by the Court that all claims of the Patent-in-Suit are

invalid for failure to comply with one or more of the requirements of United States Code,

Title 35, including without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules,

regulations, and laws pertaining thereto.




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                    10 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 11 of 12 PageID #: 397




                                  PRAYER FOR RELIEF

       WHEREFORE, McDonald’s asks this Court to enter judgment in McDonald’s favor

and against Fall Line by granting the following relief:

       a.     a declaration that the Patent-in-Suit is invalid;

       b.     a declaration that McDonald’s does not infringe, under any theory, any
              valid and enforceable claim of the Patent-in-Suit;

       c.     a declaration that Fall Line take nothing by its Complaint;

       d.     judgment against Fall Line and in favor of McDonald’s;

       e.     dismissal of the Complaint with prejudice;

       f.     a finding that this case is an exceptional case under 35 U.S.C. § 285 and an
              award to McDonald’s of its costs and attorneys’ fees incurred in this action;
              and

       g.     any further relief as the Court may deem just and proper.

                                     JURY DEMAND

       McDonald’s hereby demands a trial by jury on all issues.


Dated: October 15, 2018                           Respectfully submitted,

                                          By:     /s/ Neil J. McNabnay
                                                  Neil J. McNabnay
                                                  mcnabnay@fr.com
                                                  Texas Bar No. 24002583
                                                  FISH & RICHARDSON P.C.
                                                  1717 Main Street, Suite 5000
                                                  Dallas, Texas 75201
                                                  Tel: (214) 747-5070
                                                  Fax: (214) 747-2091

                                                  Counsel for Defendants McDonald’s
                                                  Corporation and McDonald’s USA, LLC




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                                    11 of 12
Case 6:18-cv-00412-RWS Document 14 Filed 10/15/18 Page 12 of 12 PageID #: 398




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and
foregoing document has been served on October 15, 2018, to all counsel of record who
are deemed to have consented to electronic service via the Court’s CM/ECF system per
Local Rule 5.1(d).

                                             /s/ Neil J. McNabnay
                                             Neil J. McNabnay




ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS                              12 of 12
